THE THIRTEENTH COURT OF APPEALS

                                   13-13-00607-CR


                             COLE CANYON LOCKHART
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                      424th District Court of Llano County, Texas
                               Trial Cause No. CR6577


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 20, 2016